Affirmed and Memorandum Opinion filed February 12, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-11-00758-CV

                     NATHANIEL JONES, III, Appellant

                                        V.
  HOUSTON POLICE DEPARTMENT, HARRIS COUNTY SHERIFF’S
DEPARTMENT, TEXAS DEPARTMENT OF PUBLIC SAFETY, AND THE
       HARRIS COUNTY DISTRICT ATTORNEY, Appellees

                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-50602

                MEMORANDUM                      OPINION


      This appeal arises from an order denying appellant’s petition for expunction.
Appellant sought expunction of all records regarding an arrest. Appellant claims
the charge was dismissed in 2001.
      Expunction is a statutory privilege and the petitioner must prove that all
statutory requirements have been satisfied. Texas Dept. of Pub. Safety v. J.H.J.,
274 S.W.3d 803, 806 (Tex. App. -- Houston [14th Dist.] 2008, no pet.). Among
other things, the expunction statute required appellant to prove that the indictment
was dismissed. See Tex. Code Crim. Proc. Ann. art. 55.001(a)(2)(A) (West 2006).
The record on appeal contains no evidence the charge was dismissed as appellant
claims.

      We review a court's decision whether to grant an expunction
for abuse of discretion. See Ex parte S.C., 305 S.W.3d 258, 261 (Tex. App. --
Houston [14th Dist.] 2008, no pet.). Absent evidence of one of the statutory
requirements, we cannot say the trial court abused its discretion in denying the
petition for expunction. We affirm the trial court’s order.



                                      PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.




                                          2